
	
		II
		110th CONGRESS
		2d Session
		S. 3254
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2008
			Mr. Hatch (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow banks
		  to be taxed as limited liability companies, and for other
		  purposes.
	
	
		1.Election for certain banking
			 entities to be taxed as limited liability companies
			(a)In
			 generalSection 7701 of the Internal Revenue Code is amended by
			 redesignating subsection (p) as subsection (q) and by inserting after
			 subsection (o) the following new subsection:
				
					(p)Classification
				election for certain banking entities
						(1)In
				generalFor purposes of this title, an entity described in
				paragraph (2) may elect to be treated as a partnership or, if the entity has a
				single owner, to be disregarded as an entity separate from the owner.
						(2)Entity
				describedAn entity is described in this paragraph if—
							(A)it is a
				State-chartered business entity conducting banking activities,
							(B)any of its
				deposits are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 et
				seq.) or a similar Federal law, and
							(C)it is organized
				as a limited liability company under the laws of a State.
							(3)Treatment of
				entityAn entity that makes an election under paragraph (1) shall
				not be considered a bank as defined in section 581.
						(4)Transitional
				rule
							(A)In
				generalIn the case of an entity that makes an election under
				paragraph (1) before the beginning of the third taxable year beginning after
				the date of the enactment of this subsection—
								(i)no gain or loss
				shall be recognized to the entity or its owners by reason of such election,
				and
								(ii)rules similar to
				the rules of section 1374 shall apply to the entity.
								(B)ExceptionSubparagraph
				(A)(ii) shall not apply to an entity that began conducting banking activities
				after February 12,
				2003.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to elections
			 made after the date of the enactment of this Act with respect to taxable years
			 ending on or after December 31, 2007.
			
